DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of an energy device comprising a negative electrode comprising Si and an electrolyte system comprising a phosphazene compound comprising formula (A) where R1-R8 are –OR where R is C2-C10 alkenyl; a linear carbonate comprising EMC; a cyclic carbonate comprising FEC and a Li-containing salt comprising LiPF6 in the reply filed on 11-23-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the concentration of 0.1-10% or less of a phosphazene compound, does not reasonably provide enablement for any concentration amount of the phosphazene compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0051 and 0065].

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the concentration of 0.1-10% or less of a phosphazene compound, does not reasonably provide enablement for any concentration of about 10% or less of the phosphazene compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0051 and 0065].

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the concentration of 5%- 40% the cyclic carbonate, does not reasonably provide enablement for any concentration amount of the cyclic carbonate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most make the invention commensurate in scope with these claims.  This is taught in [0067].

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the concentration of 5-40% of the cyclic carbonate, does not reasonably provide enablement for any concentration of the cyclic carbonate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0067].

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the concentration of 30-60% the linear carbonate, does not reasonably provide enablement for any concentration amount of the linear carbonate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0067].

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the concentration of 1.0-1.5 M of the Li-containing salt, does not reasonably provide enablement for any concentration above 1 M of the Li-containing salt.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly make the invention commensurate in scope with these claims.  This is taught in [0066].

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because an energy storage device comprises a negative electrode or anode, a positive electrode or cathode and not just a first electrode and second electrode.           Claim 1 is rejected because the claim needs to cite that the negative electrode or anode comprises Si.           Claim 4 is rejected because it is unclear what the lower range of the concentration of the phosphazene compound.           Claim 8 is rejected because it is unclear what the upper range of the concentration of the FEC.           Claim 11 is rejected because it is unclear what upper range of the Li-containing salt.           Claim 14 is rejected because it is unclear what are the one or more types of carbon phases.                                      Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishie (US 2007/0072084).           Nishie teaches a nonaqueous electrolyte battery comprising a negative electrode including silicone-containing material and a nonaqueous electrolyte solution comprising a phosphazene derivative. Nishie teaches on page 4, Example 1, a battery comprising a negative electrode comprising 5 mass% of SiO powder including both phases of Si and SiOx, 40 mass% meso carbon micro beads, 35 mass% natural graphite and 20 mass% artificial graphite (97 mass%); 2 mass% styrene-butadiene rubber (SBR); and 1 mass% of CMC; a positive electrode comprising LiCoO2; a separator and an electrolyte comprising 1 M LiPF6, EC/EMC (3:7) and 0.1 mass% of a cyclic phosphazene derivative [Chemical Formula 2 where n=3, one R=trifluoroethoxy group and five are fluorine.  Nishie teaches in [0047], Example 22, a battery comprising a negative electrode comprising 5 mass% of SiO powder, 40 mass% meso carbon micro beads, 55 mass% graphite; a separator and an electrolyte comprising 1 M LiPF6, EC/EMC (3:7) .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727